Voto del
Juez Asociado Señor Santana Becerra
concurriendo en el resultado
San Juan, Puerto Rico, 28 de junio, 1968
Concurro en el resultado. Con lo que tenemos en el récord no estoy en condiciones de aseverar que la situación en este caso en lo que respecta a la asistencia de abogado encuadra de lleno en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965) y en Escobedo v. Illinois, 378 U.S. 478 (1964).
En las circunstancias precisas de este proceso, en. que el delito imputado es la falsificación de la firma de otra persona, obligar a firmar el nombre de esa persona equi-*404valió a extraerle al acusado una declaración. El hacerle escribir varias veces ese nombre fue un testimonio, y no una mera muestra de escritura. Compárese: Gilbert v. California, 388 U.S. 253, 265 (1967); Schmerber v. California, 384 U.S. 757, 763 (1966); United States v. Wade, 388 U.S. 218, 221 (1967).
No sostengo que la toma de una muestra de escritura, con o sin advertencias, o sin asistencia legal viole la garantía constitucional contra el testimonio autoincriminatorio. Pero en las circunstancias de este caso, se obligó al acusado a testimoniar en su contra porque lo que se le hizo escribir constituye la comisión misma del delito imputado.
Tuviera o no asistencia legal en ese momento, al acusado debió advertírsele su derecho a no incriminarse, y que lo que escribiera podría ser usado en su contra como cualquier otro testimonio. Sin tales advertencias se violó la garantía constitucional que ofrece el Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico. (1)
Concurro en que la evidencia fue propiamente excluida por la Sala de instancia.
—O—

 “Nadie será obligado a incriminarse mediante su propio testi-monio. . . .”